Action by Mary Baty, wife, and W. F. M. Baty and Sophronia Baty, father and mother, against McGinty for damages arising out of the alleged negligent killing of Herbert Baty. Upon trial a peremptory instruction in favor of the defendant was given, the court assigning no reasons for giving the same, and under the first assignment the proposition is advanced that the giving of such charge, without assigning the reasons therefor, is reversible error. This position is not well taken.
Prior to the transfer of the cause to this court, and while the same was pending in the Court of Civil Appeals, at Galveston, the statement of facts was stricken out. The remaining assignments present questions which cannot be reviewed, in the absence of such statement.
No error appearing, the judgment is therefore affirmed.